Citation Nr: 0611644	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-09 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from April 1977 to 
February 1982, with subsequent service in the Air National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In 
September 2000, the RO denied claims of entitlement to 
service connection for "multiple sclerosis, to include 
rectal incontinence," and headaches.  The veteran appealed.  
In April 2003, the RO granted service connection for post-
traumatic stress disorder (PTDS), evaluated as 30 percent 
disabling.  The veteran appealed the issue of entitlement to 
an initial rating in excess of 30 percent.  


FINDINGS OF FACT

1.  Multiple sclerosis, and rectal incontinence, are 
unrelated to an injury, disease or event, resulting in injury 
or disease, during service; multiple sclerosis was not 
manifested to a compensable degree within seven years of 
active duty service.

2.  Headaches were not caused or aggravated by service.  

3.  The veteran's PTSD is manifested by symptoms that include 
irritability and recurrent thoughts of events that took place 
during service, but not such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory or 
impaired abstract thinking; his PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.




CONCLUSIONS OF LAW

1.  Multiple sclerosis, and rectal incontinence, were not 
incurred in or aggravated by service; and, multiple sclerosis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has multiple sclerosis, to 
include rectal incontinence, as a result of his service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, multiple sclerosis may be presumed to 
have been incurred during service if it became manifested to 
a compensable degree within seven years from separation from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2005).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).


A.  Multiple Sclerosis, Rectal Incontinence

The veteran asserts that he has multiple sclerosis, to 
include rectal incontinence, as a result of his service.  He 
argues that he has these disorders as a result of exposure to 
toxic chemicals while on duty as an aircraft mechanic, and/or 
as a result of stress from his military duties.  

The veteran's service medical records from his active duty do 
not show a diagnosis of multiple sclerosis or rectal 
incontinence.  As for the post-service medical evidence, it 
includes VA and non-VA treatment reports, and treatment 
reports associated with service in the Air National Guard 
(ANG), collectively dated between 1989 and 2005.  

Reports from private health care providers include a 
September 1989 report which shows that the veteran received 
treatment for complaints of a 21/2 month history of numbness.  
Another 1989 report notes complaints of numbness in the feet, 
and midsection of the back, as well as a six-month history of 
headaches.  The diagnoses were bilateral carpal tunnel 
syndrome, left tardiulnar nerve palsy, and low grade lumbar 
disc lesion.   

Reports from the Alaska Neurological Consultants (ANC) 
include a report dated in August 1998 which summarizes the 
veteran's case and states that the veteran "was in 
reasonable health until approximately December 11, 1996, when 
he had a fall on the ice."  The report notes that the 
veteran had fallen on the ice while at work, developed a bad 
headache on the back of his head, and developed two weeks of 
headaches which were "unusual for him because they were in 
the back of his head."  The report further notes that the 
veteran gradually developed some difficulty with his balance 
and a dizzy sensation, and that after testing in 1997 a 
diagnosis of multiple sclerosis was "entertained but not 
fully formed."  Other ANC reports note that the veteran has 
bowel and bladder incontinence.  See e.g., April 2002 ANC 
report.  

Reports from the Mayo Clinic include an August 1998 report 
that notes, "Patient's symptoms began in approximately 
December of 1996.  The patient sustained a fall and developed 
some headaches.  He gradually developed difficultly with 
balance as well as dizziness."  

A report from Douglas S. Goodin, M.D., dated in November 
1998, notes that, "He was well until approximately one year 
ago, when he slipped on some ice in Alaska.  Subsequent to 
this fall, he experienced an occipital headache quite 
different from his usual headaches, which persisted."  The 
report indicates that he was thought to have multiple 
sclerosis.  

Reports from Alaska Rehabilitation Medicine (ARM) include a 
report dated in October 1998 which states that the veteran 
was diagnosed with multiple sclerosis, and that his problems 
with his gait began two years before.  It was noted that he 
had bowel and bladder incontinence.  

ANG records, to include treatment reports from Elmendorf Air 
Force Base, show that the veteran was determined to be 
medically disqualified for worldwide duty due to multiple 
sclerosis.  See December 1997 medical board report (MBR).  

The Board finds that service connection for multiple 
sclerosis, to include rectal incontinence is not warranted.  
The veteran has submitted statements in which he asserts that 
he has had symptoms such as dizziness, headaches, muscle 
cramps, numbness of the feet and hands since 1981.  See e.g., 
statement accompanying MBR; July 1999 statement of VA social 
worker.  However, the issue of whether the veteran's claimed 
inservice symptoms are related to multiple sclerosis, or 
rectal incontinence, must be decided by reliance upon 
competent evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this case, a VA examination report, dated in 
September 2002, shows that the examiner concluded:

I do not know the extent of his actual 
levels of exposure to these chemicals, 
but in his court papers, which are also 
in his file, it appears that he exposed 
himself to many more solvents and toxic 
substances after leaving the service 
while working in a boat repair shop 
facility.  Even though the substances may 
be neurotoxic under certain conditions, 
there is no evidence of which I am aware 
of chemicals causing multiple sclerosis.  
The patient was seen by Dr. Pervier, 
M.D., on 24 June 2002, who wrote at that 
time, he knows of no link between 
solvents and multiple sclerosis.  The 
true cause of multiple sclerosis is still 
being researched.  Some causes being 
looked at [are] that it may be related to 
genetics or pathogens causing the 
autoimmune response, which is the body's 
own self-destruction of nerve fiber 
sheath causing the damaging scarring.  
So, it is my conclusion that since there 
is no evidence that solvents or other 
substances cause multiple sclerosis, that 
this condition is not service connected.  

The Board finds that this report is highly probative evidence 
that the veteran's multiple sclerosis is not related to his 
service.  The examiner stated that he had reviewed the 
veteran's claims files, and his conclusion is accompanied by 
a rationalized explanation.  The Board further notes that the 
September 2002 VA examiner's opinion is consistent with the 
veteran's post-service medical history, which indicates that 
he first began experiencing relevant symptoms in about 
December 1996.  See reports from Dr. Goodin, the Mayo Clinic, 
ARM, ANC.  This is approximately 13 years after separation 
from active service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the examiner's conclusion is consistent with a 
report from Douglas G. Smith, M.D., of the Anchorage Medical 
Surgical Clinic, dated in January 2002, which shows that the 
veteran was noted to have a history of neck, shoulder and low 
back pain, and neurological abnormalities of the lower 
extremities that were "not likely connected to [a] lumbar 
spine condition."  Dr. Smith noted the veteran's neck, 
shoulder and low back symptoms, which he indicated "seemed 
rather vague and non-diagnostic," and stated that, "I have 
no way of connecting these somewhat vague symptoms to his 
reported time of military service."  

Finally, there is no competent evidence to show that the 
veteran had multiple sclerosis that was manifest to a 
compensable degree within seven years of separation from 
service such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In reaching this decision, the Board has considered the 
opinion of Kenneth R. Pervier, M.D., dated in January 2002, 
in which Dr. Pervier indicated that the veteran was diagnosed 
with multiple sclerosis in 1996, although he had a number of 
symptomatologies prior to this.  Dr. Pervier stated:

The possibility of both the chronic 
headaches and the multiple sclerosis 
coming from the type of work the patient 
did and his contact with significant 
amounts of solvents and petroleum based 
compounds is a possibility in this 
patient's case, though I am not familiar 
with any specific hard evidence that 
links MS to contact with solvents and 
petroleum byproducts.  At least by the 
patient's history some of his symptoms, 
though not reported onto the medical 
charts while active duty Air Force, began 
while on active duty.  Other than the 
patient's word and memory of the events 
we have no other documentation of their 
presence, back during his active duty Air 
Force days.

The Board has also considered an August 1998 report from a 
physician at the Mayo Clinic, which states:

With regard to the multiple reasons that 
this gentleman could have triggered his 
multiple sclerosis, the patient has been 
exposed to many, many chemicals; 
particularly, a variety of toxic de-icing 
agents and he brings me an extensive list 
of these, many of which seem to be toxic 
to the central nervous system.  The 
causal relationship of this to the 
gentleman's problem is not entirely 
clear.  However, the patient has 
sustained not one, but actually two work-
related injuries, and it well could be 
that a combination of factors including 
the toxin exposure has aggravated or 
accelerated the development of multiple 
sclerosis in this gentleman.

These reports are equivocal and speculative in their wording, 
and they are not shown to have been based on a review of the 
veteran's claims files.  When they are read in context and 
considered together with the other evidence of record, the 
Board finds that they are not sufficient to warrant a grant 
of service connection.  The Board has also considered the 
many articles that the veteran has submitted, as well as the 
reports from the Occupational Safety and Health 
Administration and other sources, on the harmful effects of 
exposure various chemicals and paint.  Some of the articles 
indicate that exposure to paint or chemicals (to include, 
solvents, gases, jet fuel, etc.) may cause brain or nervous 
system damage, but do not specifically mention multiple 
sclerosis.  One article that was highlighted by the veteran 
indicates that high levels of stress may be associated with 
brain lesions, but goes on to note, "The study, however, 
does not offer proof that stressful events actually cause MS 
or MS worsening."  In summary, the articles contemplate a 
variety of chemicals, severity of exposure, and are so 
general in nature and nonspecific to the veteran's case, that 
they do not provide a specific or plausible basis for 
concluding that this veteran's multiple sclerosis, or rectal 
incontinence, were caused by his service.  

Finally, the veteran has also submitted a copy of a decision 
of a state disability office in which it granted benefits to 
a heavy diesel mechanic who was an employee of a boat 
servicing company, and who was exposed to various solvents 
during the course of his duties.  However, the Board points 
out that the cited case is significantly different from the 
veteran's, to include the fact that the employee had ten 
years of service with his employer, that he was determined to 
have been exposed to a specific type of solvent ("Stoddard 
solvent solution"), that there were at least six favorable 
medical opinions, and that he did not have multiple 
sclerosis.      

Also, to the extent that the veteran is attempting to 
extrapolate from the literature that his multiple sclerosis 
is related to his service, such extrapolation would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.


B.  Headaches

The evidence discussed in Part I.A. is incorporated herein.  
The veteran asserts that he has headaches as a result of his 
service.  In several reports, he has asserted that he began 
experiencing headaches after a blow to his head in 1981 while 
on active duty, and that for several years after separation 
from active service he did not seek treatment because he was 
using over-the-counter pain relievers.  See e.g., report from 
VA social worker, dated in July 1999; report from Anchorage 
Community Internists (ACI), dated in September 1998; 
veteran's statement, dated in November 1999.  In this regard, 
the veteran's summary of symptoms completed in association 
with his Medical Board Report, shows that he asserted that he 
was unconscious 10 to 15 minutes after he hit his head in 
1981.  

The veteran's service medical records from his active duty 
show that he occasionally complained of headaches in 
association with other cold or flu-type symptoms.  See e.g., 
reports, dated in February 1978, July 1981.  These records do 
not show that he was diagnosed with headaches.  A report, 
dated in December 1981, shows that the veteran was treated 
for a superficial laceration of the head, specifically, a 
two-centimeter laceration above his left eye, after he hit 
his head on an aircraft.  He was noted to be conscious upon 
arrival.  The report indicates that he was returned to duty 
after about two hours.  

Service medical reports from the Air National Guard (ANG), 
include an examination report, dated in December 1989, which 
shows that his head, and neurological system, were clinically 
evaluated as normal.  An accompanying "report of medical 
history" shows that the veteran reported a history of 
"frequent or severe headaches."  The report notes, in 
relevant part, "Dec[ember] 1981 suffered a head injury while 
on active duty, loss of consciousness not documented, tx 
[treatment] for lacerations to his head at Elmendorf. Pt 
[patient] report having occasional [to] frequent headaches 
(relieved with "Advil") as a result of the accident."  An 
examination report, dated in April 1993, shows that his head, 
and neurological system, were clinically evaluated as normal.  
An accompanying "report of medical history" shows that the 
veteran reported a history of "frequent or severe 
headaches."  An examination report, dated in June 1998, 
shows that his head was clinically evaluated as normal, and 
that he was noted to have a demyelinating central nervous 
system disease.  An accompanying "report of medical 
history" shows that the veteran reported a history of 
"frequent or severe headaches."  A "narrative summary," 
dated in April 1999, which shows that the veteran asserted 
that he had a wide variety of symptoms, that included 
headaches since 1981, "when he lost consciousness after 
hitting his head on an aircraft."  

As for the post-active service medical evidence, there is one 
chiropractic report noting complaints of a six-month history 
of headaches, dated in October 1989.  As previously noted, 
reports from Dr. Goodin, ANC, and the Mayo Clinic, dated in 
1998, note a history of headaches beginning in December 1996 
after the veteran slipped on some ice and fell on his head.  
See also September 1998 ACI report.  Private treatment 
reports also show treatment for symptoms that included 
headaches, with a medical history that includes hypertension 
and multiple sclerosis.  See e.g., ANC reports, dated between 
1997 and 2000.   

VA and military (post-active duty) treatment reports, dated 
between 1999 and 2000, show treatment for multiple sclerosis, 
with occasional notations of headaches.  

The claims files contain a number of lay statements, most of 
which show that the veteran was observed to have physical 
difficulties at his job, but do not mention headaches.  A 
statement from L.M., dated in May 2003, does note headaches.  
A statement from G.J.B., dated in November 2000, shows that 
the author asserts that he observed the veteran strike his 
head on an aircraft in December 1981, and that he had 
headaches a month after the accident.  

The Board finds that service connection for headaches is not 
warranted.  The veteran has submitted statements in which he 
asserts that he has had headaches since he hit his head in 
December 1981.  However, the Board first notes that his 
claims of being knocked unconscious in December 1981 are not 
corroborated by any other evidence.  See e.g., December 1981 
service medical report; December 1989 report of medical 
history.  The first medical evidence of headaches after 
separation from active duty is found in an October 1989 
report, which notes a six-month history of headaches.  This 
is about seven years after separation from service.  The next 
relevant medical evidence is dated about seven years later, 
and indicates that he began experiencing headache symptoms 
after he fell on some ice and hit his head in about December 
1996.  See reports from Dr. Goodin, the Mayo Clinic, ARM, and 
ANI.  This is approximately 13 years after separation from 
active service.  This pattern is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  Maxson.  Furthermore, a VA examination 
report, dated in September 2002, shows that the examiner 
concluded:

According to records in his chart, he 
sought no medical attention during the 
period of time from 1982 to 1986.  I find 
it as likely as not that the current 
migraine headaches are not as a result of 
his service injury, but more likely 
related to current mental stress and 
symptoms of multiple sclerosis.  

The Board finds that this report is highly probative evidence 
that the veteran's headaches are not related to his service.  
The examiner stated that he had reviewed the veteran's claims 
files, and his conclusion is accompanied by a rationalized 
explanation.  The examiner associated the veteran's migraine 
headaches with his multiple sclerosis, and the associated 
stress from this condition.  The Board further notes that the 
examiner's conclusion appears to be consistent with evidence 
from private health care providers, which shows treatment for 
multiple sclerosis accompanied by many expressions of concern 
for lost income due to that condition.  See also September 
1998 ACI report (indicating that the veteran has "stress 
secondary to poor health and financial difficulty.").  There 
is no competent countervailing opinion of record.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

In reaching this decision, the Board has considered the 
opinion of Dr. Pervier, dated in January 2002, as well as the 
many articles and the reports from OSHA and other sources, on 
the harmful effects of exposure various chemicals and paint, 
as discussed in Part I.A.  However, the Board's analysis of 
the probative weight of this evidence as it relates to 
multiple sclerosis is essentially the same as it relates to 
headaches.  In addition, apart from Dr. Pervier's statement, 
the vast majority of the evidence does not relate to 
headaches.  As for Dr. Pervier's report, it is equivocal and 
speculative in its wording, and is not shown to have been 
based on a review of the veteran's claims files.  When it is 
read in context and considered together with the other 
evidence of record, the Board finds that this evidence is 
insufficient to warrant a grant of service connection.  


C.  Conclusion

Finally, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between multiple sclerosis, rectal incontinence, or 
headaches, and any period of active duty for training, or 
inactive duty training.  See 38 U.S.C.A. §§ 101 (22), (23), 
1131.

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims must be 
denied.


II.  Initial Rating in Excess of 30 percent - PTSD

In April 2003, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, with an effective date for 
service connection (and the 30 percent rating) of June 30, 
2000.  The veteran has appealed the issue of entitlement to 
an initial rating in excess of 30 percent.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2005).  In this case, the claims files show 
that in April 1981, during active duty, the veteran was 
diagnosed with obsessive compulsive personality disorder.  
Medical treatment reports dated after separation from active 
duty show ongoing treatment for multiple sclerosis beginning 
in 1997, with a number of notations of associated psychiatric 
symptoms.  See e.g., September 1998 ACI report (indicating 
that the veteran has "stress secondary to poor health and 
financial difficulty").  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2005).  

Under 38 C.F.R. § 4.130, the veteran's PTSD is rated under 
Diagnostic Code (DC) 9411.  Under DC 9411, a 30 percent 
evaluation is in order where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM- IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the relevant medical evidence consists 
of VA, post-service military, and non-VA treatment reports, 
dated between June 30, 2000 and 2005.  This evidence show 
ongoing treatment for multiple sclerosis.  A  January 2002 VA 
treatment report shows consultation with a social worker for 
psychiatric and other problems. 

A January 2002 report from Dr. Pervier notes that the veteran 
was alert, oriented to person, place and time, with excellent 
past, recent, and immediate memory.  There was no aphasia, 
agnosia or apraxia.  Affect was appropriate.  

A VA hospital report, dated in June 2002, shows 
hospitalization for evaluation for an intrathecal baclofen 
trail, with ancillary notations of PTSD, and depression.  The 
report notes that he had been discontinued from Effexor, and 
started on Paxil.  The assessment noted mild to severe 
cognitive-communication deficits associated with multiple 
sclerosis.  

A VA PTSD examination report, dated in September 2002, shows 
that the veteran described "obsessive compulsive behavior," 
to include compulsive spending and collecting, and compulsive 
checking of locks, lights and the stove.  He also complained 
of "anxiety nightmares," and recurrent thoughts about an 
inservice aircraft crash involving two men in his unit which 
he did not witness.  He asserted that he had isolative 
behavior, irritability, a problematic marriage, and 
difficulty sleeping.  On examination, he could make contact 
and talk in a logical and goal-directed manner.  He did not 
show any signs of psychosis, and he behaved in a pertinent 
and logical manner.  The report indicated that he had been 
employed at the postal service since 1985, where he still 
worked.  The Axis I diagnoses were PTSD, obsessive compulsive 
disorder, marital relationship problems, and note "A life-
threatening medical illness with the depression and anxiety 
disorder legitimately being reactions to this."  The Axis II 
diagnosis was obsessive compulsive personality disorder.  The 
Axis V diagnosis noted a GAF score of 43 for "overall 
psychiatric symptoms," and stated that "his actual PTSD 
symptoms are actually probably only in the mild to moderate 
area as around a 60."  

A VA examination report, dated in June 2005, shows that the 
veteran complained of  depression and anxiety, declining 
memory, and irritability with his family.  He reported that 
he was taking Prozac and Provigil for depression and chronic 
fatigue.  He stated that he continued to work full-time as a 
janitor on the night shift at the post office, and that he 
has held this position for 21 years.  He stated that he had 
separated from his wife, and that he lived in his car.  In 
this regard, he reported that he slept in his car and spent 
his days going to bars and restaurants.  He claimed to have 
frequent dreams "of an explosion that he witnessed while on 
active duty in the Air Force."  He asserted that he thought 
about his "close friend's" death in the explosion every 
day.  On examination, he was sloppily dressed and had a 
strong odor of urine.  He was in a wheelchair.  He was on 
time, pleasant, and cooperative.  Speech was dysarthric, 
tangential and rambling.  He denied hallucinations or 
delusions.  Affect was labile and inappropriate.  He was 
alert and oriented in all three spheres.  Memory was poor.  
Fund of knowledge was fair.  Calculations were good.  
Spelling, serial 7s and insight ranged from fair to poor.  
The assessment noted a pseudobulbar affect that was commonly 
seen in people with multiple sclerosis, and noted cognitive 
defects that were related to multiple sclerosis.  The 
examiner indicated that the veteran's organic affective 
symptoms were much more prominent and dysfunctional for the 
veteran than his PTSD.  A strong work ethic an identification 
as a provider for his family was noted.  The Axis I diagnoses 
were mood disorder due to multiple sclerosis, PTSD, and 
alcohol abuse.  The Axis V diagnosis noted an "overall" GAF 
score of 40, and the examiner stated, "I believe that the 
posttraumatic stress disorder is fairly mild, in the range of 
65 to 70.  His mood disorder due to his multiple sclerosis is 
his primary diagnosis.  I would give him a GAF of 45 related 
to that disorder."  

The Board finds that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for a 30 percent rating.  In this regard, the 
medical evidence shows that the veteran has received ongoing 
treatment for multiple sclerosis, and it is clear that he has 
psychiatric impairment due to his multiple sclerosis.  In 
such cases, the Court has held that when it is not possible 
to separate the effects of a service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service- connected condition.  Mittleider 
v. West, 11 Vet. App. 181 (1998).  However, in this case, the 
VA examiners have assigned clear numerical (GAF) scores which 
do not warrant a rating in excess of 30 percent.  
Specifically, he was assigned GAF scores of 60 (in September 
2002) and "65-70" (in June 2005).  The score of 60 is at 
the high end of the range of scores which indicate moderate 
symptomatology, and the score of "65-70" indicates mild 
symptomatology.  In addition, the September 2002 examiner 
stated that the veteran's actual PTSD symptoms were "only in 
the mild to moderate area" and the June 2005 examiner stated 
that his PTSD was "fairly mild," and that "his mood 
disorder due to his multiple sclerosis is his primary 
diagnosis."  

Other medical evidence also indicates that the veteran has 
psychiatric symptoms due to his multiple sclerosis.  See 
e.g., September 1989 ACI report; June 2002 VA hospital 
report.  In summary, there is insufficient evidence of such 
symptoms due to PTSD as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; and impaired abstract thinking, 
nor are the other PTSD symptoms shown to have resulted in 
such impairment.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the claim must be denied.


III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
November 2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  With regard to the claim for an initial rating 
in excess of 30 percent for PTSD, the Board notes that the 
RO's November 2001 VCAA notice included the claim for service 
connection for PTSD.  The claim was granted in April 2003, 
and in the December 2003 SOC the veteran was notified of the 
criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  He was 
therefore provided with a description of the rating formula 
for all possible scheduler ratings for PTSD.  See Dingess v. 
Nicholson, No. 01-1917, slip-op at 23 (U.S. Vet. App. March 
3, 2006). 

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

Concerning the claims for service connection, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Also, with respect to the claim 
for a higher rating for PTSD, because the Board has found 
that the evidence does not satisfy a rating higher than the 
grant by the RO, the issue of effective date for a rating 
greater than 30 percent was never reached.  Therefore, this 
defect did not affect the outcome of the case, so there could 
be no prejudice.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006). 

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  Although the RO 
attempted to obtain reports from the Anchorage Fracture and 
Orthopedic Clinic (AFOC), in letters dated in April and May 
of 2003, the AFOC stated that they did not have any records 
for the veteran.  The veteran has been afforded examinations 
for all of the disabilities in issue.  With regard to the 
claims for service connection, etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for multiple sclerosis, to include rectal 
incontinence, is denied.  

Service connection for headaches is denied.  

An initial rating in excess of 30 percent for PSTD is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


